Case 1:20-cv-22872-MGC Document 1 Entered on FLSD Docket 07/13/2020 Page 1 of 15



                                UNITED STATES DISTRICT COURT
                                SOUTHERN DISTRICT OF FLORIDA

                                                Case No.


  CHRISTOPHER HANSEN,

                          Plaintiff,


  Las Vinas Investments, LLC. and
  Las Vinas BBQ, Inc.,

                    Defendants.
  ________________________________/

                                             COMPLAINT

         Plaintiff, CHRISTOPHER HANSEN, by his undersigned counsel, hereby files this

  Complaint and sues, Las Vinas Investments, LLC. and Las Vinas BBQ, Inc., for injunctive relief

  pursuant to the Americans with Disabilities Act, 42 U.S.C. § 12181, et seq., (hereinafter the

  “A.D.A”), the ADA’s Accessibility Guidelines, 28 C.F.R. Part 36 (hereinafter the “ADAAG”),

  and the Florida Building Code.

                                            JURISDICTION

         1.      This Court has original jurisdiction over the action pursuant to 28 U.S.C., §§1331

   and 1343 for Plaintiff’s claims arising under 42 U.S.C. § 12181. et seq., based upon

   Defendant’s violations of Title III of the ADA (see also, 28 U.S.C. §§ 2201 and 2202).

                                                PARTIES

         2.      Plaintiff, CHRISTOPHER HANSEN, is a lifelong resident of Florida and

  currently lives in Miami, and is sui juris. He is a qualified individual with disabilities under the

  ADA law. Christopher is a partial quadriplegic, as a result of a skim boarding accident in 2003.

  He is required to ambulate in a wheelchair. Mr. Hansen owns his own vehicle and does drive. He

                                                                                                         1
Case 1:20-cv-22872-MGC Document 1 Entered on FLSD Docket 07/13/2020 Page 2 of 15



  has visited the property which forms the basis of this lawsuit and plan to return to the property to

  avail himself of the goods and services offered to the public at the property, and to determine

  whether the property has been made ADA compliant. His access to the facility and/or full and

  equal enjoyment of the goods, services, facilities, privileges, advantages, and/or accommodations

  offered therein was denied and/or limited because of these disabilities, and will be denied and/or

  limited in the future unless and until Defendants are compelled to remove the physical barriers to

  access and ADA violations which exist at the facility, including but not limited, to those set forth

  in the Complaint.

          3.      Independent of his personal desire to have access to this place of public

  accommodation free of illegal barriers to access Plaintiff is an advocate of the rights of similarly

  situated disabled persons and is a "tester" for the purpose of asserting his civil rights and

  monitoring, ensuring, and determining whether places of public accommodation are in

  compliance with the ADA. Independent of other subsequent visits, Plaintiff also intends to visit

  the Premises regularly to verify its compliance or non-compliance with the ADA, and its

  maintenance of the accessible features of the Premises. In this instance, Plaintiff, in Plaintiff's

  individual capacity and as a "tester", visited the Premises, encountered barriers to access at the

  Premises, engaged and tested those barriers, suffered legal harm and legal injury and will

  continue to suffer such harm and injury as a result of the illegal barriers to access and the

  violations of the ADA set forth herein. It is Plaintiff's belief that said violations will not be

  corrected without Court intervention, and thus Plaintiff will suffer legal harm and injury in the

  near future.




                                                                                                        2
Case 1:20-cv-22872-MGC Document 1 Entered on FLSD Docket 07/13/2020 Page 3 of 15



         4.      Defendant, Las Vinas Investments, LLC. is an limited liability company who

   transacts business in the State of Florida and within this judicial district. Defendant is the

   owner/lessor of the property located at 3935 E 4th Ave, Hialeah, FL.

         4a.     Defendant, Las Vinas BBQ, Inc., is a domestic corporation which transacts

   business in the State of Florida and within this judicial district. Defendant is the lessee of the

   property located at 3935 E 4th Ave, Hialeah, FL and operates a restaurant at the property.

         5.      The Defendants’ facility is a public accommodation and service establishment,

   and although required by law to do so, it is not in compliance with the ADA and ADAAG.

         6.      In this instance, Mr. Hansen visited the facility and encountered barriers to access

   at the facility, and engaged barriers, suffered legal harm and injury, and will continue to suffer

   legal harm and injury as a result of the illegal barriers to access, and Defendants' ADA

   violations set forth herein.

         7.      Plaintiff has suffered and continues to suffer direct and indirect injury as a result

   of the ADA violations that exist at the facility and the actions or inactions described herein.

         8.      All events giving rise to this lawsuit occurred in the State of Florida. Venue is

   proper in this Court as the premises are located in the Southern District.

                              FACTUAL ALLEGATIONS AND CLAIM

         9.      Mr. Hansen has attempted to and has, to the extent possible, accessed the facility,

   but could not do so because of his disabilities due to the physical barriers to access, dangerous

   conditions and ADA violations that exist at the facility that restrict and/or limit his access to the

   facility and/or the goods, services, facilities, privileges, advantages and/or accommodations

   offered therein, including those barriers, conditions and ADA violations more specifically set

   forth in this Complaint.



                                                                                                         3
Case 1:20-cv-22872-MGC Document 1 Entered on FLSD Docket 07/13/2020 Page 4 of 15



         10.         Mr. Hansen intends to visit the facility again in the near future in order to utilize

   all of the goods, services, facilities, privileges, advantages, and/or accommodations commonly

   offered at the facility, but will be unable to do so because of his disability due to the physical

   barriers to access, dangerous conditions and ADA violations that exist at the facility that restrict

   and/or limit his access to the facility and/or accommodations offered therein, including those

   barriers conditions and ADA violations more specifically set forth in this Complaint.

         11.         Defendants have discriminated against Plaintiff and others with disabilities by

   denying access to, and full and equal enjoyment of the goods, services, facilities, privileges,

   advantages and/or accommodations of the facility, as prohibited by 42 U.S.C., § 12182, et.seq.,

   and by failing to remove architectural barriers as required by 42 U.S.C., § 12182(b)(2)(A)(iv),

   and will continue to discriminate against Plaintiff and others with disabilities unless and until

   Defendants are compelled to remove all physical barriers that exist at the facility, including

   those specifically set forth herein, and make the facility accessible to and usable by persons

   with disabilities, including Plaintiff.

         12.         Defendants have discriminated against Mr. Hansen by failing to comply with the

   above requirements. A specific, although not exclusive, list of unlawful physical barriers,

   dangerous conditions and ADA violations which preclude and/or limit Plaintiff’s ability

   (because of his disability) to access the facility and/or full and equal enjoyment of the goods,

   services, facilities, privileges, advantages and/or accommodations of the facility include:

                I.          ACCESSIBLE PARKING NOT PROVIDED AS REQUIRED WITHIN
                            EXISTING PARKING AREA AT PROPERTY.
                            a. ADAAG 208 Parking Spaces ADAAG 208.1 General. ADAAG 208.2
                               Minimum Number
               II.          INACCESSIBLE ENTRANCE. ACCESSIBLE MEANS OF EGRESS
                            NOT PROVIDED AS REQUIRED. INACCESSIBLE TRAVEL PATH
                            THRU PARKING LOT ACCESSIBLE ROUTE THRU PARKING LOT



                                                                                                             4
Case 1:20-cv-22872-MGC Document 1 Entered on FLSD Docket 07/13/2020 Page 5 of 15



                   NOT PROVIDED. REQUIRED CLEAR WIDTH NOT PROVIDED AT
                   TRAVEL PATH THRU PARKING LOT.
                   a. ADAAG 206 Accessible Routes ADAAG 206.1 General. Accessible
                      routes shall be provided in accordance with 206 and shall comply with
                      Chapter 4. ADAAG 206.2 Where Required. Accessible routes shall be
                      provided where required by 206.2. ADAAG 206.2.1 Site Arrival
                      Points. At least one accessible route shall be provided within the site
                      from accessible parking spaces and accessible passenger loading
                      zones; public streets and sidewalks; and public transportation stops to
                      the accessible building or facility entrance they serve. ADAAG 206.4
                      Entrances. Entrances shall be provided in accordance with 206.4.
                      Entrance doors, doorways, and gates shall comply with 404 and shall
                      be on an accessible route complying with 402. ADAAG 206.4.1 Public
                      Entrances. In addition to entrances required by 206.4.2 through
                      206.4.9, at least 60 percent of all public entrances shall comply with
                      404. ADAAG 207 Accessible Means of Egress ADAAG 207.1
                      General. Means of egress shall comply with section 1003.2.13 of the
                      International Building Code (2000 edition and 2001 Supplement) or
                      section 1007 of the International Building Code (2003 edition)
                      (incorporated by reference, “Referenced Standards” in Chapter 1).
                      ADAAG 402 Accessible Routes ADAAG 402.1 General. Accessible
                      routes shall comply with 402.
                      ADAAG 402.2 Components. Accessible routes shall consist of one or
                      more of the following components: walking surfaces with a running
                      slope not steeper than 1:20, doorways, ramps, curb ramps excluding
                      the flared sides, elevators, and platform lifts. All components of an
                      accessible route shall comply with the applicable requirements of
                      Chapter 4. ADAAG 403.5.1 Clear Width.
           III.    INACCESSIBLE TRAVEL PATH FROM PUBLIC SIDEWALK TO
                   ENTRANCE. ACCESSIBLE ROUTE FROM PUBLIC SIDEWALK TO
                   ENTRANCE NOT PROVIDED. REQUIRED CLEAR WIDTH NOT
                   PROVIDED AT TRAVEL PATH FROM PUBLIC SIDEWALK TO
                   ENTRANCE.
                   a. ADAAG 206 Accessible Routes ADAAG 206.1 General. Accessible
                      routes shall be provided in accordance with 206 and shall comply with
                      Chapter 4. ADAAG 206.2 Where Required. Accessible routes shall be
                      provided where required by 206.2. ADAAG 206.2.1 Site Arrival
                      Points. At least one accessible route shall be provided within the site
                      from accessible parking spaces and accessible passenger loading
                      zones; public streets and sidewalks; and public transportation stops to
                      the accessible building or facility entrance they serve. ADAAG 206.4
                      Entrances. Entrances shall be provided in accordance with 206.4.
                      Entrance doors, doorways, and gates shall comply with 404 and shall
                      be on an accessible route complying with 402. ADAAG 206.4.1 Public
                      Entrances. In addition to entrances required by 206.4.2 through
                      206.4.9, at least 60 percent of all public entrances shall comply with

                                                                                           5
Case 1:20-cv-22872-MGC Document 1 Entered on FLSD Docket 07/13/2020 Page 6 of 15



                      404. ADAAG 207 Accessible Means of Egress ADAAG 207.1
                      General. Means of egress shall comply with section 1003.2.13 of the
                      International Building Code (2000 edition and 2001 Supplement) or
                      section 1007 of the International Building Code (2003 edition)
                      (incorporated by reference, “Referenced Standards” in Chapter 1).
                      ADAAG 402 Accessible Routes ADAAG 402.1 General. Accessible
                      routes shall comply with 402.
                      ADAAG 402.2 Components. Accessible routes shall consist of one or
                      more of the following components: walking surfaces with a running
                      slope not steeper than 1:20, doorways, ramps, curb ramps excluding
                      the flared sides, elevators, and platform lifts. All components of an
                      accessible route shall comply with the applicable requirements of
                      Chapter 4. ADAAG 403.5.1 Clear Width.
           IV.     RAISED CURB BETWEEN THE BALUSTRADES RUNNING ALONG
                   THE EDGE OF THE CURB AT THE FIRST OF THREE TRAVEL
                   PATHS TO ENTRANCE ACTS AS A BARRIER TO ACCESSIBILITY.
                   a. ADAAG 206 Accessible Routes ADAAG 206.1 General. Accessible
                      routes shall be provided in accordance with 206 and shall comply with
                      Chapter 4. ADAAG 206.2 Where Required. Accessible routes shall be
                      provided where required by 206.2. ADAAG 206.2.1 Site Arrival
                      Points. At least one accessible route shall be provided within the site
                      from accessible parking spaces and accessible passenger loading
                      zones; public streets and sidewalks; and public transportation stops to
                      the accessible building or facility entrance they serve. ADAAG 206.4
                      Entrances. Entrances shall be provided in accordance with 206.4.
                      Entrance doors, doorways, and gates shall comply with 404 and shall
                      be on an accessible route complying with 402. ADAAG 206.4.1 Public
                      Entrances. In addition to entrances required by 206.4.2 through
                      206.4.9, at least 60 percent of all public entrances shall comply with
                      404. ADAAG 207 Accessible Means of Egress ADAAG 207.1
                      General. Means of egress shall comply with section 1003.2.13 of the
                      International Building Code (2000 edition and 2001 Supplement) or
                      section 1007 of the International Building Code (2003 edition)
                      (incorporated by reference, “Referenced Standards” in Chapter 1).
                      ADAAG 403 Walking Surfaces ADAAG 403.4 Changes in Level.
                      Changes in level shall comply with 303 ADAAG 303.4 Ramps
            V.     RAISED CURB BETWEEN THE BALUSTRADES RUNNING ALONG
                   THE EDGE OF THE CURB AT THE SECOND OF THREE TRAVEL
                   PATHS TO ENTRANCE ACTS AS A BARRIER TO ACCESSIBILITY
                   a. ADAAG 206 Accessible Routes ADAAG 206.1 General. Accessible
                      routes shall be provided in accordance with 206 and shall comply with
                      Chapter 4. ADAAG 206.2 Where Required. Accessible routes shall be
                      provided where required by 206.2. ADAAG 206.2.1 Site Arrival
                      Points. At least one accessible route shall be provided within the site
                      from accessible parking spaces and accessible passenger loading
                      zones; public streets and sidewalks; and public transportation stops to

                                                                                           6
Case 1:20-cv-22872-MGC Document 1 Entered on FLSD Docket 07/13/2020 Page 7 of 15



                      the accessible building or facility entrance they serve. ADAAG 206.4
                      Entrances. Entrances shall be provided in accordance with 206.4.
                      Entrance doors, doorways, and gates shall comply with 404 and shall
                      be on an accessible route complying with 402. ADAAG 206.4.1 Public
                      Entrances. In addition to entrances required by 206.4.2 through
                      206.4.9, at least 60 percent of all public entrances shall comply with
                      404. ADAAG 207 Accessible Means of Egress ADAAG 207.1
                      General. Means of egress shall comply with section 1003.2.13 of the
                      International Building Code (2000 edition and 2001 Supplement) or
                      section 1007 of the International Building Code (2003 edition)
                      (incorporated by reference, “Referenced Standards” in Chapter 1).
                      ADAAG 403 Walking Surfaces ADAAG 403.4 Changes in Level.
                      Changes in level shall comply with 303 ADAAG 303.4 Ramps.
                      Changes in level greater than ½ inch high shall be ramped, and shall
                      comply with 405 or 406.
           VI.     INACCESSIBLE TRAVEL PATH TO CURB RAMP BETWEEN THE
                   BALUSTRADES RUNNING ALONG THE EDGE OF THE CURB AT
                   THE THIRD OF THREE TRAVEL PATHS TO ENTRANCE.
                   REQUIRED CLEAR WIDTH NOT PROVIDED AT TRAVEL PATH TO
                   CURB RAMP BETWEEN THE BALUSTRADES RUNNING ALONG
                   THE EDGE OF THE CURB AT THE THIRD OF THREE TRAVEL
                   PATHS TO ENTRANCE.
                   a. ADAAG 206 Accessible Routes ADAAG 206.1 General. Accessible
                      routes shall be provided in accordance with 206 and shall comply with
                      Chapter 4. ADAAG 206.2 Where Required. Accessible routes shall be
                      provided where required by 206.2. ADAAG 206.2.1 Site Arrival
                      Points. At least one accessible route shall be provided within the site
                      from accessible parking spaces and accessible passenger loading
                      zones; public streets and sidewalks; and public transportation stops to
                      the accessible building or facility entrance they serve. ADAAG 206.4
                      Entrances. Entrances shall be provided in accordance with 206.4.
                      Entrance doors, doorways, and gates shall comply with 404 and shall
                      be on an accessible route complying with 402. ADAAG 206.4.1 Public
                      Entrances. In addition to entrances required by 206.4.2 through
                      206.4.9, at least 60 percent of all public entrances shall comply with
                      404. ADAAG 207 Accessible Means of Egress ADAAG 207.1
                      General. Means of egress shall comply with section 1003.2.13 of the
                      International Building Code (2000 edition and 2001 Supplement) or
                      section 1007 of the International Building Code (2003 edition)
                      (incorporated by reference, “Referenced Standards” in Chapter 1).
                      ADAAG 402 Accessible Routes ADAAG 402.1 General. Accessible
                      routes shall comply with 402.
                      ADAAG 402.2 Components. Accessible routes shall consist of one or
                      more of the following components: walking surfaces with a running
                      slope not steeper than 1:20, doorways, ramps, curb ramps excluding
                      the flared sides, elevators, and platform lifts. All components of an

                                                                                           7
Case 1:20-cv-22872-MGC Document 1 Entered on FLSD Docket 07/13/2020 Page 8 of 15



                      accessible route shall comply with the applicable requirements of
                      Chapter 4. ADAAG 403.5.1 Clear Width.
          VII.     INACCESSIBLE EXTERIOR DINING AREA. RAISED CURB
                   BETWEEN THE BALUSTRADES RUNNING ALONG THE EDGE OF
                   THE CURB AT THE FIRST OF THREE TRAVEL PATHS TO
                   EXTERIOR DINING AREA ACTS AS A BARRIER TO
                   ACCESSIBILITY.
                   a. ADAAG 206 Accessible Routes ADAAG 206.1 General. Accessible
                      routes shall be provided in accordance with 206 and shall comply with
                      Chapter 4. ADAAG 206.2 Where Required. Accessible routes shall be
                      provided where required by 206.2. ADAAG 206.2.1 Site Arrival
                      Points. At least one accessible route shall be provided within the site
                      from accessible parking spaces and accessible passenger loading
                      zones; public streets and sidewalks; and public transportation stops to
                      the accessible building or facility entrance they serve. ADAAG 206.4
                      Entrances. Entrances shall be provided in accordance with 206.4.
                      Entrance doors, doorways, and gates shall comply with 404 and shall
                      be on an accessible route complying with 402. ADAAG 206.4.1 Public
                      Entrances. In addition to entrances required by 206.4.2 through
                      206.4.9, at least 60 percent of all public entrances shall comply with
                      404. ADAAG 207 Accessible Means of Egress ADAAG 207.1
                      General. Means of egress shall comply with section 1003.2.13 of the
                      International Building Code (2000 edition and 2001 Supplement) or
                      section 1007 of the International Building Code (2003 edition)
                      (incorporated by reference, “Referenced Standards” in Chapter 1).
                      ADAAG 403 Walking Surfaces ADAAG 403.4 Changes in Level.
                      Changes in level shall comply with 303 ADAAG 303.4 Ramps
          VIII.    RAISED CURB BETWEEN THE BALUSTRADES RUNNING ALONG
                   THE EDGE OF THE CURB AT THE SECOND OF THREE TRAVEL
                   PATHS TO EXTERIOR DINING AREA ACTS AS A BARRIER TO
                   ACCESSIBILITY.
                   a. ADAAG 206 Accessible Routes ADAAG 206.1 General. Accessible
                      routes shall be provided in accordance with 206 and shall comply with
                      Chapter 4. ADAAG 206.2 Where Required. Accessible routes shall be
                      provided where required by 206.2. ADAAG 206.2.1 Site Arrival
                      Points. At least one accessible route shall be provided within the site
                      from accessible parking spaces and accessible passenger loading
                      zones; public streets and sidewalks; and public transportation stops to
                      the accessible building or facility entrance they serve. ADAAG 206.4
                      Entrances. Entrances shall be provided in accordance with 206.4.
                      Entrance doors, doorways, and gates shall comply with 404 and shall
                      be on an accessible route complying with 402. ADAAG 206.4.1 Public
                      Entrances. In addition to entrances required by 206.4.2 through
                      206.4.9, at least 60 percent of all public entrances shall comply with
                      404. ADAAG 207 Accessible Means of Egress ADAAG 207.1
                      General. Means of egress shall comply with section 1003.2.13 of the

                                                                                           8
Case 1:20-cv-22872-MGC Document 1 Entered on FLSD Docket 07/13/2020 Page 9 of 15



                      International Building Code (2000 edition and 2001 Supplement) or
                      section 1007 of the International Building Code (2003 edition)
                      (incorporated by reference, “Referenced Standards” in Chapter 1).
                      ADAAG 403 Walking Surfaces ADAAG 403.4 Changes in Level.
                      Changes in level shall comply with 303 ADAAG 303.4 Ramps.
           IX.     INACCESSIBLE TRAVEL PATH TO CURB RAMP BETWEEN THE
                   BALUSTRADES RUNNING ALONG THE EDGE OF THE CURB AT
                   THE THIRD OF THREE TRAVEL PATHS TO EXTERIOR DINING
                   AREA. REQUIRED CLEAR WIDTH NOT PROVIDED AT TRAVEL
                   PATH TO CURB RAMP BETWEEN THE BALUSTRADES RUNNING
                   ALONG THE EDGE OF THE CURB AT THE THIRD OF THREE
                   TRAVEL PATHS TO EXTERIOR DINING AREA.
                   a. ADAAG 206 Accessible Routes ADAAG 206.1 General. Accessible
                      routes shall be provided in accordance with 206 and shall comply with
                      Chapter 4. ADAAG 206.2 Where Required. Accessible routes shall be
                      provided where required by 206.2. ADAAG 206.2.1 Site Arrival
                      Points. At least one accessible route shall be provided within the site
                      from accessible parking spaces and accessible passenger loading
                      zones; public streets and sidewalks; and public transportation stops to
                      the accessible building or facility entrance they serve. ADAAG 206.4
                      Entrances. Entrances shall be provided in accordance with 206.4.
                      Entrance doors, doorways, and gates shall comply with 404 and shall
                      be on an accessible route complying with 402. ADAAG 206.4.1 Public
                      Entrances. In addition to entrances required by 206.4.2 through
                      206.4.9, at least 60 percent of all public entrances shall comply with
                      404. ADAAG 207 Accessible Means of Egress ADAAG 207.1
                      General. Means of egress shall comply with section 1003.2.13 of the
                      International Building Code (2000 edition and 2001 Supplement) or
                      section 1007 of the International Building Code (2003 edition)
                      (incorporated by reference, “Referenced Standards” in Chapter 1).
                      ADAAG 402 Accessible Routes ADAAG 402.1 General. Accessible
                      routes shall comply with 402.
                      ADAAG 402.2 Components. Accessible routes shall consist of one or
                      more of the following components: walking surfaces with a running
                      slope not steeper than 1:20, doorways, ramps, curb ramps excluding
                      the flared sides, elevators, and platform lifts. All components of an
                      accessible route shall comply with the applicable requirements of
                      Chapter 4. ADAAG 403.5.1 Clear Width.
            X.     INACCESSIBLE DINING TABLES LOCATED AT EXTERIOR
                   DINING AREA. REQUIRED MINIMUM CLEAR FLOOR SPACE
                   POSITIONED FOR A FORWARD APPROACH NOT PROVIDED AT
                   DINING TABLES LOCATED AT EXTERIOR DINING AREA.
                   a. ADAAG 226 Dining Surfaces and Work Surfaces ADAAG 226.1
                      General. Where dining surfaces are provided for the consumption of
                      food or drink, at least 5 percent of the seating spaces and standing
                      spaces at the dining surfaces shall comply with 902.

                                                                                           9
Case 1:20-cv-22872-MGC Document 1 Entered on FLSD Docket 07/13/2020 Page 10 of 15



                       ADAAG 902.2 Clear Floor or Ground Space. A clear floor space
                       complying with 305 positioned for a forward approach shall be
                       provided. Knee and toe clearance complying with 306 shall be
                       provided. ADAAG 305.3 Size.
            XI.     INACCESSIBLE SERVICE COUNTER. NON-COMPLIANT HEIGHT
                    OF SERVICE COUNTER EXCEEDS MAXIMUM HEIGHT
                    ALLOWANCE.
                    a. ADAAG227 Sales and Service ADAAG 227.1 General. Where
                       provided, check-out aisles, sales counters, service counters, food
                       service lines, queues, and waiting lines shall comply with 227 and 904.
                       ADAAG 904.4 Sales and Service Counters. Sales counters and
                       service counters shall comply with 904.4.1 or 904.4.2. The accessible
                       portion of the counter top shall extend the same depth as the sales or
                       service counter top. ADAAG 904.4.1 Parallel Approach.
           XII.     INACCESSIBLE MEN'S RESTROOM. REQUIRED MINIMUM
                    MANEUVERING CLEARANCE NOT PROVIDED AT DOOR OF
                    MEN'S RESTROOM.
                    a. ADAAG 404.2.4 Maneuvering Clearances
          XIII.     NON-COMPLIANT DOOR LOCK AT DOOR OF MEN'S RESTROOM
                    REQUIRES TWISTING OF THE WRIST.
                    a. ADAAG 404.2.7 Door and Gate Hardware. Handles, pulls, latches,
                       locks, and other operable parts on doors and gates shall comply with
                       309.4 ADAAG 309.4 Operation
          XIV.      REQUIRED MINIMUM TURNING SPACE NOT PROVIDED IN
                    MEN'S RESTROOM.
                    a. ADAAG 603 Toilet and Bathing Rooms ADAAG 603.1 General.
                       Toilet and bathing rooms shall comply with 603. ADAAG 603.2
                       Clearances. Clearances shall comply with 603.2. ADAAG 603.2.1
                       Turning Space. Turning space complying with 304 shall be provided
                       within the room. ADAAG 304.3.1 Circular Space.
           XV.      INACCESSIBLE WATER CLOSET IN MEN'S RESTROOM.
                    REQUIRED MINIMUM CLEARANCE NOT PROVIDED AT WATER
                    CLOSET IN MEN'S RESTROOM.
                    a. ADAAG 604 Water Closets and Toilet Compartments ADAAG 604.3
                       Clearance. Clearances around water closets and in toilet
                       compartments shall comply with 604.3. ADAAG 604.3.1 Size
          XVI.      REQUIRED GRAB BAR NOT PROVIDED ON REAR WALL OF
                    WATER CLOSET IN MEN'S RESTROOM.
                    a. ADAAG 604.5 Grab Bars.
          XVII.     INACCESSIBLE LAVATORY IN MEN'S RESTROOM. REQUIRED
                    MINIMUM CLEAR FLOOR SPACE NOT PROVIDED AT
                    LAVATORY IN MEN'S RESTROOM.
                    a. ADAAG 606 Lavatories and Sinks ADAAG 606.2 Clear Floor Space.
                       A clear floor space complying with 305, positioned for a forward
                       approach, and knee and toe clearance complying with 306 shall be
                       provided. ADAAG 305.3 Size.

                                                                                           10
Case 1:20-cv-22872-MGC Document 1 Entered on FLSD Docket 07/13/2020 Page 11 of 15



         XVIII.     REQUIRED MINIMUM KNEE AND TOE CLEARANCE NOT
                    PROVIDED AT LAVATORY IN MEN'S RESTROOM.
                    a. ADAAG 606 Lavatories and Sinks ADAAG 606.2 Clear Floor Space.
                       A clear floor space complying with 305, positioned for a forward
                       approach, and knee and toe clearance complying with 306 shall be
                       provided. ADAAG 306.2 Toe Clearance. ADAAG 306.2.3 Minimum
                       Required Depth. Where toe clearance is required at an element as part
                       of a clear floor space, the toe clearance shall extend 17 inches (430
                       mm) minimum under the element. ADAAG 306.2.5 Width. Toe
                       clearance shall be 30 inches (760 mm) wide minimum. ADAAG
                       306.3 Knee Clearance. ADAAG 306.3.3 Minimum Required Depth.
                       Where knee clearance is required under an element as part of a clear
                       floor space, the knee clearance shall be 11 inches deep minimum at 9
                       inches above the ground, and 8 inches deep minimum at 27 inches
                       (685 mm) above the finish floor or ground. ADAAG 306.3.5 Width.
          XIX.      INSULATION OF PIPES AND WATER LINES UNDER THE
                    LAVATORY IN MEN'S RESTROOM NOT PROVIDED AS
                    REQUIRED.
                    a. ADAAG 606.5 Exposed Pipes and Surfaces.
           XX.      INACCESSIBLE PAPER TOWEL DISPENSER IN MEN'S
                    RESTROOM. NON COMPLIANT MOUNTED HEIGHT OF PAPER
                    TOWEL DISPENSER IN MEN'S RESTROOM EXCEEDS MAXIMUM
                    HEIGHT ALLOWANCE.
                    a. ADAAG Advisory 606.1 General. If soap and towel dispensers are
                       provided, they must be located within the reach ranges specified in
                       308. ADAAG 308.2 Forward Reach. ADAAG 308.2.1 Unobstructed.
                       Where a forward reach is unobstructed, the high forward reach shall be
                       48 inches maximum and the low forward reach shall be 15 inches
                       minimum above the finish floor or ground. ADAAG 308.2.2
                       Obstructed High Reach. Where a high forward reach is over an
                       obstruction, the clear floor space shall extend beneath the element for a
                       distance not less than the required reach depth over the obstruction.
                       The high forward reach shall be 48 inches maximum where the reach
                       depth is 20 inches maximum. Where the reach depth exceeds 20
                       inches, the high forward reach shall be 44 inches maximum and the
                       reach depth shall be 25 inches maximum. ADAAG 308.3 Side Reach.
                       ADAAG 308.3.1 Unobstructed. Where a clear floor or ground space
                       allows a parallel approach to an element and the side reach is
                       unobstructed, the high side reach shall be 48 inches maximum and the
                       low side reach shall be 15 inches minimum above the finish floor or
                       ground. ADAAG 308.3.2 Obstructed High Reach.
          XXI.      INACCESSIBLE MIRROR IN MEN'S RESTROOM. NON
                    COMPLIANT MOUNTED HEIGHT OF MIRROR IN MEN'S
                    RESTROOM EXCEEDS MAXIMUM HEIGHT ALLOWANCE.
                    a. ADAAG 603.3 Mirrors.



                                                                                             11
Case 1:20-cv-22872-MGC Document 1 Entered on FLSD Docket 07/13/2020 Page 12 of 15



          XXII.     INACCESSIBLE WOMEN'S RESTROOM. REQUIRED MINIMUM
                    MANEUVERING CLEARANCE NOT PROVIDED AT DOOR OF
                    WOMEN'S RESTROOM.
                    a. ADAAG 404.2.4 Maneuvering Clearances.
         XXIII.     NON-COMPLIANT DOOR LOCK AT DOOR OF WOMEN'S
                    RESTROOM REQUIRES TWISTING OF THE WRIST.
                    a. ADAAG 404.2.7 Door and Gate Hardware. Handles, pulls, latches,
                       locks, and other operable parts on doors and gates shall comply with
                       309.4 ADAAG 309.4 Operation.
         XXIV.      REQUIRED MINIMUM TURNING SPACE NOT PROVIDED IN
                    WOMEN'S RESTROOM.
                    a. ADAAG 603 Toilet and Bathing Rooms ADAAG 603.1 General.
                       Toilet and bathing rooms shall comply with 603. ADAAG 603.2
                       Clearances. Clearances shall comply with 603.2. ADAAG 603.2.1
                       Turning Space. Turning space complying with 304 shall be provided
                       within the room. ADAAG 304.3.1 Circular Space.
         XXV.       INACCESSIBLE WATER CLOSET IN WOMEN'S RESTROOM.
                    REQUIRED MINIMUM CLEARANCE NOT PROVIDED AT WATER
                    CLOSET IN WOMEN'S RESTROOM.
                    a. ADAAG 604 Water Closets and Toilet Compartments ADAAG 604.3
                       Clearance. Clearances around water closets and in toilet
                       compartments shall comply with 604.3. ADAAG 604.3.1 Size.
         XXVI.      REQUIRED GRAB BAR NOT PROVIDED ON REAR WALL OF
                    WATER CLOSET IN WOMEN'S RESTROOM.
                    a. ADAAG 604.5 Grab Bars.
        XXVII.      INACCESSIBLE LAVATORY IN WOMEN'S RESTROOM.
                    REQUIRED MINIMUM CLEAR FLOOR SPACE NOT PROVIDED AT
                    LAVATORY IN WOMEN'S RESTROOM.
                    a. ADAAG 606 Lavatories and Sinks ADAAG 606.2 Clear Floor Space.
                       A clear floor space complying with 305, positioned for a forward
                       approach, and knee and toe clearance complying with 306 shall be
                       provided. ADAAG 305.3 Size.
       XXVIII.      REQUIRED MINIMUM KNEE AND TOE CLEARANCE NOT
                    PROVIDED AT LAVATORY IN WOMEN'S RESTROOM.
                    a. ADAAG 606 Lavatories and Sinks ADAAG 606.2 Clear Floor Space.
                       A clear floor space complying with 305, positioned for a forward
                       approach, and knee and toe clearance complying with 306 shall be
                       provided. ADAAG 306.2 Toe Clearance. ADAAG 306.2.3 Minimum
                       Required Depth. Where toe clearance is required at an element as part
                       of a clear floor space, the toe clearance shall extend 17 inches (430
                       mm) minimum under the element. ADAAG 306.2.5 Width. Toe
                       clearance shall be 30 inches (760 mm) wide minimum. ADAAG
                       306.3 Knee Clearance. ADAAG 306.3.3 Minimum Required Depth.
                       Where knee clearance is required under an element as part of a clear
                       floor space, the knee clearance shall be 11 inches deep minimum at 9



                                                                                          12
Case 1:20-cv-22872-MGC Document 1 Entered on FLSD Docket 07/13/2020 Page 13 of 15



                             inches above the ground, and 8 inches deep minimum at 27 inches
                             (685 mm) above the finish floor or ground. ADAAG 306.3.5 Width.
           XXIX.          INACCESSIBLE PAPER TOWEL DISPENSER IN WOMEN'S
                          RESTROOM. NON COMPLIANT MOUNTED HEIGHT OF PAPER
                          TOWEL DISPENSER IN WOMEN'S RESTROOM EXCEEDS
                          MAXIMUM HEIGHT ALLOWANCE.
                          a. ADAAG Advisory 606.1 General. If soap and towel dispensers are
                             provided, they must be located within the reach ranges specified in
                             308. ADAAG 308.2 Forward Reach. ADAAG 308.2.1 Unobstructed.
                             Where a forward reach is unobstructed, the high forward reach shall be
                             48 inches maximum and the low forward reach shall be 15 inches
                             minimum above the finish floor or ground. ADAAG 308.2.2
                             Obstructed High Reach. Where a high forward reach is over an
                             obstruction, the clear floor space shall extend beneath the element for a
                             distance not less than the required reach depth over the obstruction.
                             The high forward reach shall be 48 inches maximum where the reach
                             depth is 20 inches maximum. Where the reach depth exceeds 20
                             inches, the high forward reach shall be 44 inches maximum and the
                             reach depth shall be 25 inches maximum. ADAAG 308.3 Side Reach.
                             ADAAG 308.3.1 Unobstructed. Where a clear floor or ground space
                             allows a parallel approach to an element and the side reach is
                             unobstructed, the high side reach shall be 48 inches maximum and the
                             low side reach shall be 15 inches minimum above the finish floor or
                             ground. ADAAG 308.3.2 Obstructed High Reach.
            XXX.          INACCESSIBLE MIRROR IN WOMEN'S RESTROOM. NON
                          COMPLIANT MOUNTED HEIGHT OF MIRROR IN WOMEN'S
                          RESTROOM EXCEEDS MAXIMUM HEIGHT ALLOWANCE.
                          a. ADAAG 603.3 Mirrors.
           XXXI.          INACCESSIBLE BABY CHANGING TABLE LOCATED IN
                          WOMEN'S RESTROOM. REQUIRED CLEAR FLOOR SPACE NOT
                          PROVIDED AT THE BABY CHANGING TABLE LOCATED IN
                          WOMEN'S RESTROOM.
                          a. Advisory 604.8.1.1 Size.
          XXXII.          NON-COMPLIANT POSITION OF THE BABY CHANGING TABLE
                          OBSTRUCTS THE REQUIRED MINIMUM SPACE REQUIRED AT
                          THE WATER CLOSET IN WOMEN'S RESTROOM.
                          a. Advisory 604.8.1.1 Size.

          13.     The above listing is not to be considered all-inclusive of the barriers, conditions or

   violations encountered by Plaintiff and/or which exist at the facility. Plaintiff requires an

   inspection of the facility in order to determine all of the discriminatory acts violating the ADA.




                                                                                                      13
Case 1:20-cv-22872-MGC Document 1 Entered on FLSD Docket 07/13/2020 Page 14 of 15



           14.   Mr. Hansen has attempted to gain access to the facility, but because of his

   disability has been denied access to, and has been denied the benefits of services, programs, and

   activities of the facility, and has otherwise been discriminated against and damaged by

   Defendants, because of the physical barriers, dangerous conditions and ADA violations set forth

   above, and expects to be discriminated against in the future, unless and until Defendants are

   compelled to remove the unlawful barriers and conditions and comply with the ADA.

           15.   The removal of the physical barriers, dangerous conditions and ADA violations set

   forth herein is readily achievable and can be accomplished and carried out without much

   difficulty or expense. 42 U.S.C. § 12182(B)(2)(A)(iv); 42 U.S.C. § 12181(9); 28 C.F.R, §

   36.304.

           16.   Plaintiff is without adequate remedy at law and is suffering irreparable harm, and

   reasonably anticipates that he will continue to suffer irreparable harm unless and until Defendant

   is required to remove the physical barriers, dangerous conditions and ADA violations that exist

   at the facility, including those set forth herein.

           17.     The Plaintiff has been obligated to retain undersigned counsel for the filing and

   prosecution of this action. The Plaintiff is entitled to have his reasonable attorney’s fees, costs

   and expenses paid by the Defendants, pursuant to 42 U.S.C., §§ 12205 and 12217.

           18.   Pursuant to 42 U.S.C. §12188(a), this Court is provided with authority to grant

   injunctive relief to Plaintiff, including an order to alter the subject facility to make it readily

   accessible to and useable by individuals with disabilities to the extent required by the ADA, and

   closing the subject facility until the requisite modifications are completed.

           WHEREFORE, Plaintiff respectfully requests that the Court issue a permanent

   injunction enjoining Defendants from continuing is discriminatory practices, ordering



                                                                                                         14
Case 1:20-cv-22872-MGC Document 1 Entered on FLSD Docket 07/13/2020 Page 15 of 15



   Defendants to remove the physical barriers to access and alter the subject facility to make it

   readily accessible to and useable by individuals with disabilities to the extent required by the

   ADA, closing the subject facility until the barriers are removed and requisite alterations are

   completed, and awarding Plaintiff his reasonable attorney’s fees, expert fees, costs and litigation

   expenses incurred in this action.


                                                         Respectfully submitted,

                                                 s/ Lauren Wassenberg
                                                 LAUREN WASSENBERG, ESQ.
                                                 Attorney for Plaintiff
                                                 Florida Bar No. 34083
                                                 1825 NW Corporate Drive
                                                 Suite 110
                                                 Boca Raton, Florida 33431
                                                 Ph: (561) 571-0646


                                                 s/ Glenn Goldstein, Esq.
                                                 Glenn Goldstein, Esq.
                                                 150 SE 2nd Ave Ste 805
                                                 Miami, FL 33131-1574
                                                 ggoldstein@g2legal.net
                                                 Fl Bar No.: 55873




                                                                                                      15
